UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7651


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

      v.

CHRISTOPHER ANDREW SALKEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:15-cr-00135-AWA-LRL-1)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Andrew Salkey, Appellant Pro Se. William David Muhr, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Andrew Salkey appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We review a district

court’s denial of a motion for compassionate release for an abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and

discern no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Salkey, No. 2:15-cr-00135-AWA-LRL-1 (E.D. Va. Oct. 23, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2